   Case 4:18-cr-00031-WTM-CLR Document 155 Filed 07/14/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


UNITED STATES OF AMERICA


             V.                                      CR 418-031


COREY WILSON




                                     ORDER


      Recognizing the sensitive nature of the information contained therein, and

pursuant to the government's motion to seal Exhibits A and B to its response to

defendant's motion for compassionate release, the government's motion is hereby

GRANTED,and the Clerk is directed to SEAL Exhibits A and B, with access limited

to the parties and the Court until further Order of this Court.

      SO ORDERED this          day of July 2020.




                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
